Citation Nr: 0425128	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  97-20 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbosacral 
disorder, claimed as secondary to service-connected right 
knee disability.

2.  Entitlement to an increased rating for Osgood-Schlatter's 
disease of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a higher initial rating for arthritis of 
the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

K. Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to August 
1974, as well as a period of active duty for training from 
July 1971 to November 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought on appeal.  The 
Board first considered this appeal in May 2001.  At that 
time, the Board denied the veteran's claims for increased 
ratings and remanded the claim of entitlement to service 
connection for a low back disability.  In a May 2002 order 
from the United States Court of Appeals for Veterans Claims 
(Court), that portion of the Board's decision denying the 
claims for entitlement to increased ratings was vacated and 
remanded to the Board for additional development.

The Board next considered this appeal in June 2003 and noted 
that the claim of entitlement to service connection for a low 
back disability had not yet been returned to the Board for 
further appellate action.  The claims of entitlement to 
increased ratings were remanded to the RO for additional 
development consistent with the Court's order.

In a September 2003 rating decision, the RO granted a 
separate rating of 10 percent for degenerative changes of the 
right knee, and so informed the veteran by a letter that same 
month.  The RO added this issue to the supplemental statement 
of the case issued in January 2004.  The representative 
included this issue in the statement (VAF 646) submitted in 
June 2004.  The June 2004 statement can be accepted as a 
timely notice of disagreement with the initial rating 
assigned as well as a timely substantive appeal following the 
January 2004 supplemental statement of the case that added 
this issue.  See Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) 
(the Board may waive the filing of the VAF 9).   Thus, the 
issue is before the Board for appellate consideration.

In July 2003, the veteran requested entitlement to service 
connection for a psychiatric disorder.  It does not appear 
that this claim has been addressed by the RO.  Because it is 
not before the Board for appellate review, it is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that the issue of entitlement to service 
connection for a low back disorder, which is claimed to be 
secondary to the veteran's service-connected right knee 
disability, was remanded to the RO in May 2001 for additional 
development to include obtaining treatment records and a 
medical opinion as to etiology of the low back disability.  
Treatment records were obtained and the veteran underwent VA 
examination in August 2003.  Unfortunately, the opinion 
contained in the examination report is not clear concerning 
whether the secondary service connection claim was addressed.  
Rather, it states only that the back diagnosis "is not 
related to the right knee injury".  Clarification of the 
opinion is needed.

The issues of entitlement to an increased rating for a right 
knee disability was remanded to the RO in June 2003 for 
additional development to include obtaining treatment records 
and updated findings as to the severity of the veteran's 
disabilities.  Among other things, specific findings were to 
be made pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Unfortunately, the findings reported by the VA examiner do 
not comply with the Board's remand orders.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  38 U.S.C.A. § 303 (West 1991). 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter must be remanded for the following 
action:

1.  The RO must obtain all updated VA 
treatment records reflecting treatment of 
right knee disability and hemorrhoids and 
associate those records with the claims 
folder.  If the veteran identifies 
additional private records, those too 
should be obtained and associated with 
the claims folder.

2.  The examiner who conducted the August 
2003 VA examination should be requested 
to clarify the opinion concerning the 
veteran's current back disability.  The 
examiner should clearly indicate whether 
or not any current back disability is 
related to (1) disease or injury during 
the veteran's active military service or 
(2) the current service-connected right 
knee disability.  In so doing, the 
examiner should give the basis for the 
opinion expressed.  If the examiner is no 
longer available, or is unable to give 
the requested opinion without further 
examination of the veteran, the veteran 
should be scheduled for a VA examination 
to obtain the requested opinion.  The 
veteran's claims folder should be made 
available to the examiner.  

3.  After receipt of all updated 
treatment records, the RO should schedule 
the veteran for an examination to 
determine the extent of the current 
service-connected disability of the right 
knee.  The examiner should report on the 
following:  (a) active and passive ranges 
of motion (in degrees); (b) functional 
limitation, if any, caused by loss of 
motion in the right knee; (c) whether 
there is current and/or historic evidence 
of pain, weakened movement, excess 
fatigability or incoordination on 
movement; (d) whether pain significantly 
limits functional ability during flare-
ups or when the knee joint is used 
repeatedly; and (e) if there is 
additional limitation caused by arthritis 
of the right knee.  The examiner should 
also comment on the references in the 
treatment records to inconsistent 
complaints and magnification of symptoms.  
All opinions expressed must be supported 
by complete rationale.

4.  After receipt of any updated 
treatment records, the veteran should be 
scheduled for a complete evaluation of 
his hemorrhoid disability.  The examiner 
should review the claims folder and 
comment on the veteran's history of 
treatment for hemorrhoids.  The examiner 
should specifically describe the severity 
of any external or internal hemorrhoids 
found on examination, or specify that 
none were found.  The examiner should 
specifically indicate whether or not 
excessive redundant tissue evidencing 
frequent recurrences of hemorrhoids is 
present.  Any opinions expressed should 
be supported  by complete rationale.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




